Title: From Alexander Hamilton to Thomas Parker, 14 September 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            N. York 14th. Sept. 1799
          
          I have Your letter of the 6th. inst. has been received.
          The number of Officers on the list sent you was intended as a temporary arrangement of relative rank; You will find by a circular letter of mine, which has recently by another desired should be particularly attended been recently adverted to, recommended to the Lt. Cols. Commndts. in concert with their Majors to revise the order in which the Officers are placed and to communicate to me confidentially such alterations as they may be deem’d necessary. To this I request that you will attend without delay.
          You seem to have misconceived my meaning in regard to the appointment of Mr. Little in the room of Mr. Williams, you will in future observe that the utmost I can do in such cases is to support, in conjunction with the Secy. of War, the recommendations of Gentlemen candidates for appointments and can not nor can I answer for the issue event until the appointment be made—
          I take it for granted that Mr. Taylor accepts his Appointment & advise you to write to him immediately directing him to join his Regiment—
          With great considern &
          Col: Parker
        